Case 1:21-cv-21897-CMA Document 1 Entered on FLSD Docket 05/21/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


    BRYON BRITT,

           Plaintiff,
    vs.

    HARTFORD LIFE AND ACCIDENT
    INSURANCE COMPANY,

          Defendant.
    ___________________________________)


                                          COMPLAINT


           The Plaintiff, Bryon Britt (“BRITT”), by and through the undersigned counsel,

    hereby sues Hartford Life and Accident Insurance Company (“HARTFORD”) and

    alleges:

                              PRELIMINARY ALLEGATIONS

           1.      “Jurisdiction”- This action is brought under 29 U.S.C. §§ 1132(a), (e), (f)

    and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter “ERISA”)

    as it involves a claim by a Plaintiff for employee benefits under and employee benefit

    plan regulated and governed under ERISA. This action is brought for the purpose of

    recovering benefits under the terms of an employee benefit plan, and to clarify Plaintiff’s

    rights under the employee benefit plan administered and funded by the Defendant.

    Plaintiff seeks relief, including, but not limited to, payment of benefits, pre-judgment and

    post-judgment interest, reinstatement of plan benefits at issue herein, and attorney’s fees

    and costs.

           2.      BRITT was at all times relevant a plan participant under the Universal
Case 1:21-cv-21897-CMA Document 1 Entered on FLSD Docket 05/21/2021 Page 2 of 6




    Health Services, Inc. Long Term Disability Policy, Group No.: GLT675157.

            3.      Defendant, HARTFORD, is a corporation with its principal place of

    business in the State of Connecticut, authorized to transact and is transacting business in,

    and may be found in the Southern District of Florida and in Broward County.

    HARTFORD is the insurer of benefits under the Universal Health Services LTD Plan and

    acted in the capacity of a plan administrator. As the decisionmaker and payor of plan

    benefits, HARTFORD administered the claim with a conflict of interest and the bias this

    created affected the claims determination.

            4.      The HARTFORD LTD Plans are an employee welfare benefit plan

    regulated by ERISA, established by Universal Health Services under which BRITT was a

    participant, and pursuant to which BRITT is entitled to Long Term Disability benefits

    (“LTD benefits”). Pursuant to the terms and conditions of the LTD Plan, BRITT is

    entitled to LTD benefits for the duration of the Plaintiff’s disability, for so long as BRITT

    remains disabled as required under the terms and conditions of the LTD plans.

            5.      Venue is proper in this district under 29 USC 1132 (e)(2), in that

    defendant, HARTFORD, is authorized to and is doing business within the Southern

    District of Florida.

         CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION OF
          RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST AND
        ATTORNEYS’ FEES AND COST PURSUANT TO 29 U.S.C. § 1132(a)(1)(B)


            6.      BRITT incorporates by reference all preceding paragraphs as though fully

    set forth herein.

            7.      At all times relevant, BRITT was a plan participant or former plan

    participant under the terms and conditions of the LTD Plans.

                                                 2
Case 1:21-cv-21897-CMA Document 1 Entered on FLSD Docket 05/21/2021 Page 3 of 6




           8.      During the course of BRITT’s employment, BRITT became entitled to

    benefits under the terms and conditions of the LTD Plan. Specifically, while BRITT was

    covered under the LTD Plans, BRITT suffered a disability, the nature of which due to

    privacy concerns is set forth in detail in the administrative record, rendering him disabled

    as defined under the terms of the LTD Plan.

           9.      Pursuant to the terms of the LTD Plans, BRITT made a claim to

    HARTFORD for benefits under the LTD Plan with an effective date of disability of July

    16, 2018.

           10.     On November 9, 2018, Before the end of the 180 Elimination Period,

    BRITT was advised by the Social Security Administration that his claim for Social

    Security Disability benefits had been approved.

           11.     On January 13, 2019, following the Elimination Period, HARTFORD

    approved BRITT’s claim as it had determined he was unable to perform one or more of

    the essential duties of his occupation as a program manager for Universal Health

    Services.

           12.     As it relates to BRITT’s claim as of the denial of benefits, the policy

    defines Disability to mean You are prevented from performing one or more of the

    Essential Duties of (1) Your Occupation during the Elimination Period; (2) Your

    Occupation for the 24 month(s) following the Elimination Period, and as a result Your

    Current Monthly Earnings are less than 80% of Your Indexed Pre-disability Earnings and

    (3) after that, Any Occupation.

           13.     Your Occupation means Your Occupation as it is recognized in the

    general workplace. Your Occupation does not mean the specific job You are performing

    for a specific employer or at a specific location.
                                                  3
Case 1:21-cv-21897-CMA Document 1 Entered on FLSD Docket 05/21/2021 Page 4 of 6




           14.      Essential Duty is defined to mean a duty that (1) is substantial, not

    incidental; (2) is fundamental or inherent to the occupation; and (3) cannot be reasonably

    omitted or changed. Your ability to work the number of hours in Your regularly

    scheduled workweek is an Essential Duty.

           15.      Essential Duty means a duty that: (1) is substantial, not incidental; (2) is

    fundamental or inherent to the occupation; and (3) cannot be reasonably omitted or

    changed.

           16.      During the course of the claim review HARTFORD had BRITT’s filed

    reviewed by a peer review doctor who determined BRITT would have the ability to work

    at a light duty demand level.

           17.      HARTFORD advised BRITT on October 11, 2019, that it was terminating

    his claim for LTD Benefits.

           18.      On April 7, 2020, BRITT filed his appeal of HARTFORD’s claim denial.

           19.      During the course of the appeal review HARTFORD had BRITT’s file

    again reviewed by a peer review doctor.

           20.      The peer review doctor determined that BRITT would not be restricted

    from returning to his former occupation.

           21.      At no time did HARTFORD have BRITT examined by a doctor.

           22.      BRITT has exhausted all administrative remedies.

           23.      HARTFORD breached the LTD Plan and violated ERISA in the following

    respects:

                 a. Failing to pay LTD benefits to BRITT at a time when HARTFORD and

           the LTD Plan knew, or should have known, that Plaintiff was entitled to those

           benefits under the terms of the LTD Plan, as BRITT was disabled and unable to
                                                 4
Case 1:21-cv-21897-CMA Document 1 Entered on FLSD Docket 05/21/2021 Page 5 of 6




           work and therefore entitled to benefits.

                 b. After BRITT’s claim was denied in whole or in part, HARTFORD failed

           to adequately describe to BRITT any additional material or information necessary

           for BRITT to perfect him claim along with an explanation of why such material is

           or was necessary.

                 c. HARTFORD failed to properly and adequately investigate the merits of

           BRITT’s disability claim and failed to provide a full and fair review of BRITT’s

           claim.

           24.      BRITT believes and alleges that HARTFORD wrongfully denied his

    claim for LTD Benefits under the LTD Plan by other acts or omissions of which BRITT

    is presently unaware, but which may be discovered in this future litigation and which

    BRITT will immediately make HARTFORD aware of once said acts or omissions are

    discovered by BRITT.

           25.      As a proximate result of the aforementioned wrongful conduct of

    HARTFORD under the LTD Plan, BRITT has damages for loss of disability benefits in a

    total sum to be shown at the time of trial.

           26.      As a further direct and proximate result of this improper determination

    regarding BRITT’s claims for benefits, BRITT, in pursuing this action, has been required

    to incur attorney’s costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), BRITT is entitled

    to have such fees and costs paid by HARTFORD.

           27.      The wrongful conduct of HARTFORD has created uncertainty where none

    should exist; therefore, BRITT is entitled to enforce his rights under the terms of the LTD

    Plan and to clarify his right to future benefits under the LTD Plan.



                                                  5
Case 1:21-cv-21897-CMA Document 1 Entered on FLSD Docket 05/21/2021 Page 6 of 6




                                    REQUEST FOR RELIEF

           WHEREFORE, Bryon Britt prays for relief against the Hartford Life and

    Accident Insurance Company as follows:

           1.      Payment of disability benefits due Plaintiff;

           2.      An order declaring that Plaintiff is entitled to immediate reinstatement to

    the LTD Plan, with all ancillary benefits to which he is entitled by virtue of his disability,

    and that benefits are to continue to be paid under the LTD Plan for so long as Plaintiff

    remains disabled under the terms of the LTD Plan;

           3.      In the alternative to the relief sought in paragraphs 1 and 2, an order

    remanding Plaintiff’s claim to the claims administrator to the extent any new facts or

    submissions are to be considered;

           4.      Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees

    incurred in pursuing this action;

           5.      Payment of prejudgment and post judgment interest as allowed for under

    ERISA; and

           6.      Such other and further relief as this Court deems just and proper.

    DATED: May 21, 2020.


                                           ATTORNEYS DELL AND SCHAEFER,
                                           CHARTERED
                                           Attorneys for Plaintiff
                                           2404 Hollywood Boulevard
                                           Hollywood, FL 33020
                                           (954) 620-8300

                                           __/s/ Stephen F. Jessup_________
                                           STEPHEN F. JESSUP, ESQUIRE
                                           Florida Bar No.: 0026264
                                           Email: stephen@diattorney.com

                                                  6
